Citation Nr: 1142433	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which, in part, denied entitlement to a disability rating in excess of 50 percent for PTSD.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Service connection has been established for PTSD, there are psychiatric diagnoses which indicate the presence of depression, or symptoms of depression which are related to the Veteran's service-connected PTSD.  In the interest of simplicity the Board will refer to the Veteran's service-connected psychiatric disability more generally as PTSD.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by reported sleep disturbance; depressed mood; anxious mood; irritable affect; impairment of short-term memory; and, a Global Assessment of Functioning Scale (GAF) ranging from 45 to 55.

2.  The evidence reveals that the Veteran retired after a career of full and regular employment without any lost work due to PTSD symptoms.  

3.  At no period of time covered by this appeal has the Veteran's service-connected PTSD disability alone caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated January 2009.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additional notice with respect to the specific rating criteria for PTSD was provided in a July 2009 letter.  

VA has obtained service personnel records; service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected PTSD has been rated at a 50 percent disability rating effective since February 2007.  

A February 2008 VA outpatient treatment record notes a history of depression and that the Veteran had stopped taking prescribed antidepressants.  

In May 2008, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  He reported having dreams or nightmares of his combat service three to four times a week.  He reported having rare intrusive thoughts which were triggered by specific stimuli such as rain or smoke.  He reported avoidant symptoms of not reading or discussing the war and arousal symptoms of awakening often at night.  He indicated a tendency towards frustration with poor sleep and concentration.  He reported staying at home mostly and doing chores around his home and watching television.  He indicated that much of his activity was limited by his nonservice-connected orthopedic pain problems.  He reported enjoying interaction with family members such as his wife and grandchildren.  Mental status examination revealed he was oriented with normal speech.  Hygiene was good.  Mood was euthymic; affect was upbeat.  Memory was intact.  Form of thought was generally linear with purpose and without evidence of psychosis, homicidal ideation, or suicidal ideation.  The diagnosis was PTSD and major depressive disorder.  The diagnosis was dysthymia and PTSD and a Global Assessment of Functioning (GAF) scale score of 55 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A Vet Center assessment of the Veteran was conducted in April 2004.  This assessment is partially a self reported survey and partially evaluation by a Vet Center counselor.  The Veteran reported symptoms of depression, concentration problems, and sleep problems.  Mental status evaluation revealed that the Veteran had neat appearance.  He was friendly, cooperative, of average intelligence, and had appropriate speech.  Affect was flat, but judgment was fair.  There was no evidence of thought disorder.  The assessment indicated no prescribed psychiatric medications.  The examiner specifically noted that the Veteran had a long term career at a single place of employment from 1968 until 2002 when he retired.  

In August 2009, a letter from the Vet Center psychologist was submitted.  This letter basically summarizes the above evaluation conducted in April 2009.  It indicated that the Veteran has PTSD with intrusive thoughts, memories, dreams and flashbacks related to combat in service and that these occurred on a weekly basis.  Emotional numbing and avoidant behavior were indicated.  The Veteran stated that he "spends the majority of his time along in his basement."  He reported insomnia and sleep disturbance, indicating that he only slept 2 hours at a time.  A history of alcohol abuse and occasional drinking binges were reported.  The diagnosis was PTSD a GAF score of 45 was assigned.  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Vet Center treatment notes indicate the Veteran attended six treatment sessions from May to August 2008.

VA treatment records reflecting treatment for physical disabilities have been obtained.  Interestingly, an examination by the Veteran's primary care provider in July 2009 specifically indicated an absence of psychiatric symptoms and sleep disturbance symptoms.  

In November 2009, the most recent VA psychiatric Compensation and Pension examination of the Veteran was conducted.  This time the Veteran reported getting upset with his wife and grandchildren.  He reported that he did not have any friends outside his family.  He reported watching television shows about police work and history and that his physical, orthopedic, disabilities, made it difficult for him to engage in physical activities that he used to enjoy.  He reported increased symptoms of depression and irritability in recent years.  He denied psychiatric hospitalization.  He indicated regular outpatient treatment at the Vet Center.  He indicated that he was not taking any psychiatric medication.  Mental status examination revealed good hygiene.  While cooperative and attentive with normal speech, some restlessness, tension was noted.  The Veteran reported his mood as irritated but the examiner indicated mood was more depressed and anxious with labile affect.  Thought process were goal directed without evidence of psychosis.  Concentration was fair and memory was generally intact on testing with some mild impairment of short-term memory being noted.  Intrusive thoughts about his combat experiences were reported.  Insight and judgment were intact.  The examiner indicated that the Veteran had both PTSD and major depressive disorder, and that the depression was related to the PTSD.  A key element of his depression was also related to physical limitation caused by nonservice-connected physical disabilities.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 50 was assigned which is again reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner summarized the effects of the Veteran's PTSD on occupational and social functioning as follows:  flattened affect; difficulty in completing complex tasks (wife handling family finance); understanding complex commands; impairment of short and long term memory; impairment of short-term memory (retention of only highly learned material, forgetting to complete tasks, forgetting what others said); impaired judgment as evidenced by binge drinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

In May 2010, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO.  The Veteran testified that he often ignored his hygiene.  He and his wife indicated that he drinks and that he often stays in his room and watches television for much of the day.  Much of the testimony related to a prior rating reduction for the Veteran's PTSD from 70 percent to 50 percent in 2006.  His testimony did not assert error, so much as assert that he did not read and understand the notice that he was provided.  

Vet Center records reveal that the Veteran was seen for five therapy sessions from October 2009 to May 2010.  A May 2010 VA primary care note indicates PTSD as an active problem, but also that the Veteran was not actively under mental health treatment at that time.  

The Veteran's service-connected PTSD has been rated at 50 percent since February 2007.  Under the general rating formula for mental disorders a 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence reveals that the Veteran's PTSD symptoms have been at a fairly consistent level since a 50 percent disability rating was assigned.  He has symptoms of depressed mood, sleep disturbance, and anxiety.  The Veteran tends to isolate himself, although some measured social contact with family is noted on the Compensation and Pension examination.  The Veteran testified as to hygiene impairment at this May 2010 hearing; however, all VA treatment records, examination reports, and Vet Center records reveal adequate appearance and hygiene.  The Veteran reports receiving therapy on a regular basis from the Vet Center.  When those records are obtained, the do not reveal that he attends therapy sessions as often as he reports he does.  The most recent Compensation and Pension examination findings reveal that the Veteran's disability picture resulting from his service-connected PTSD most nearly approximate the criteria contemplated by the presently assigned 50 percent disability rating.  The evidence from the Vet center evaluation and treatment records is consistent with the findings on the Compensation and Pension examination reports.  

The evidence does not support the assignment of a disability rating in excess of 50 percent for PTSD.  At no period of time covered by this appeal has the Veteran's service-connected PTSD alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, the evidence of record shows that the Veteran PTSD symptoms have been consistently manifest to a degree which warrants a 50 percent rating as indicated above.  

When all of the medical evidence is reviewed, the evidence shows that the Veteran's PTSD is manifested by sleep disturbance; nightmares; depressed mood; anxious mood; irritable affect; and, a Global Assessment of Functioning Scale (GAF) ranging from to 45 to 55.

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected PTSD.  There is no credible evidence that service-connected psychiatric disability alone results in any interference with employment.  The Veteran was able to maintain full, and long-term employment, at the same employer from 1968 to 2002.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The April 2009 rating decision also denied entitlement to TDIU, and the Veteran has not disagreed with this determination.  The Veteran's service-connected disabilities include PTSD, hearing loss and tinnitus.  His combined service-connected disability rating does not meet the criteria for consideration of TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Evidence of record does establish that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) and that his PTSD and depression are medical conditions contributing to his disability.  However, the SSA decision of record also indicates that the Veteran's nonservice-connected back disability is a contributing medical condition.  The evidence of record reveals that the Veteran has a large amount of nonservice-connected orthopedic disabilities which impair his ability to participate in physical activity.  The Veteran was able to maintain full, and long-term employment, at the same employer from 1968 to 2002.  The medical evidence of record confirms that the Veteran's service-connected PTSD does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  



ORDER

A disability rating in excess of 50 percent for PTSD is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


